The question in this case was whether a man confessing Judgment in custody is in Execution without prayer of the Pl’t. The case of Diggs and Fleming in this Court (•) was insisted on which was, One [sic] confessed judgment in -Custody and was discharged by the County Court upon the Act for relief of Insolvent Debtors The Act speaks only of persons in Execution So unless he was in Execution the County Court had no Power to discharge him But Adjudged the Court had Power to discharge him and consequently that he was in Execution.
Por this point see Comb. 329. that after two Terms upon filing Comon bail the def. is discharged.
Oct’r 20. 1733. Philip Lightfoot Esq. was sworn one of the Council in the General Court and a Judge of the said Court
Oct’r 25. Thomas Lee Esq. was likewise sworn.

 Vide this Pase J. K. Arguments. 73.